Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt of preliminary amendment filed on 05/22/2020 is acknowledged. Claims 1, 4-5 and 7-14 have been amended. Thus, claims 1-15 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/29/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
This application is in condition for allowance except for the following formal matters:
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1, lines 7-8 and claim 14, lines 6-7, it is suggested that the limitation recites “an engagement module configured to determine from the lighting control inputs a user engagement level for at least one of the illumination sources” should be , via the lighting control inputs from the user, a user engagement level for at least one of the illumination sources-- to make it clearer.
In claim 1, lines 10-11 and claim 14, lines 9-10, it is suggested that the limitation recites “manual control over the at least one of the illumination sources” should be changed to –and manually control over the at least one of the illumination sources-- to make it clearer.
In claims 1 and 14, it is suggested to remove a dash line “-“ in front of each paragraph.
In claim 2, lines 2-4, it is suggested that the limitation recites “to monitor the user's behaviour for an intended reaction by the user, wherein if the user does not react as intended the probability of a control trigger being generated thereafter decreases—should be changed to -- to monitor a user's behavior for an intended reaction by the user, wherein when the user does not react as intended the probability of a control trigger being generated thereafter decreases-- to make it clearer and to avoid antecedence basis.
In claim 3, lines 1-2, it is suggested that the limitation recites “wherein if the user does react as intended, the probability of generating a control trigger thereafter increases” should be changed to – wherein when the user does react as intended, the probability of generating a control trigger thereafter increases--.
In claim 9, lines 2-3, it is suggested to remove a semicolon in between the limitation “determining; a number of a user input devices” and in line 3, the phrase recites “and/or” should be changed to --and-- by itself or to --or-- by itself.
In claims 2-13, it is suggested the limitation recites “A lighting control system” should be changed to --The lighting control system—to avoid antecedence basis.
Please review the claims carefully and check for the antecedence basis.

Allowable Subject Matter
Claims 1-15 are allowable condition if the objections above are fixed.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571)272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        02/26/2021